DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (U.S. Publication 2007/0291312) in view of Katayama (U.S. Publication 2011/0069332). 

As to claim 1, Kaneko discloses a profile information display apparatus comprising: 
a database configured to store a plurality of output profiles, the output profiles each including a table information for converting a coordinate value in a first color space to a coordinate value in a second color space (p. 3, section 0061-p. 4, section 0064; a plurality of color profiles, in the form of tables, converting RGB to CMYK are stored with associated indices on a hard drive; the combination of the profile identification and the indices would read on a database) and a determination information for determining whether a color value is inside a color reproduction region (p. 3, section 0061-p. 4, 
a display configured to display information (p. 4, section 0065);  
a processor
configured to receive an input color value indicating a coordinate value in the first color space (p. 3, section 0061-0064; RGB values are input);  
configured to determine, for each of the output profiles, whether the input color value is inside the color reproduction region based on the determination information (p. 3, section 0061-p. 4, section 0064; p. 21, section 0233-0234; p. 22, sections 0248-0251; indices such as MI, CDI, and CII are used to determine how closely the output profile can reproduce a plurality of input values; further, information about whether the color is actually reproducible, and how large the gamut of reproducible colors is is taken into account); 
and configured to cause the display to display setting information of at least one output profile (p. 3, section 0061-p. 4, section 0065; a user can choose parameters for profile selection based on index settings for the profiles displayed to a user). 
Kaneko does not disclose, but Katayama does disclose 
a determination information for determining whether a color value is inside a color reproduction region set in the first color space (fig. 5; fig. 15a; fig. 15b; p. 7, section 0103; p. 9, sections 0144-0145; p. 15, sections 0259-0260; the color can be specified in Lab space and evaluated to see if it is in a reproduction gamut/region in Lab space) and displaying setting information of at least one output profile that has been 
 
As to claim 2, Kaneko discloses an apparatus wherein: 
the processor is further configured to receive an input of image information (p. 3, sections 0060-0061; an input RGB/sRGB image is received);  
configured to receive an input of an input profile including information concerning association of the coordinate value in the first color space and a coordinate value in a third color space (p. 3, section 0061; p. 7, section 0093; p. 8, sections 0101-0103; p. 15, section 0171; values are calculated in a 3rd color space, CIELAB, to produce the indices for each color profile);  


As to claim 7, Kaneko discloses an apparatus wherein the processor is further configured to input the setting information to a program for creating an output profile (p. 4, sections 0064-0065; a user inputs setting information to select and create the output color profile).

As to claim 9, see the rejection to claim 1.

As to claim 10, see the rejection to claim 1. Further, Kaneko discloses a non-transitory computer-readable storage medium storing a profile information display program for causing a computer to realize the method steps (p. 2, section 0019; p. 3, section 0056).

As to claim 11, Katayama discloses a profile information display apparatus wherein the processor is further configured to select the at least one output profile based on the determination result (p. 9, section 0164-p. 10, section 0174; output profiles can be chosen to be shown or hidden based on whether they are determined to be able to reproduce a given color), and configured to cause, in response to selecting the at least one output profile, the display to display the setting information of the at least one output profile for deciding, among the at least one output profile, an output profile that is .

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Katayama in view of Kaneko ‘982 (U.S. Publication 2008/0246982).

As to claim 3, Kaneko does not disclose, but Kaneko ‘982 does disclose wherein the processor is further configured to select the at least one output profile from the output profiles based on a ratio of a number of pixels determined as reproducible based on the determination result in a total number of pixels of the image information (p. 15, section 0164-p. 16, section 0166; output profiles with ratios of reproducibility of 100% are chosen). The motivation for this is to avoid corrections being necessary. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to have the processor select the one or more output profiles from the plurality of output profiles based on a ratio of a number of pixels determined as reproducible based on the determination result in a total number of pixels of the image information in order to avoid corrections being necessary as taught by Kaneko ‘982.
 

 
As to claim 5, Kaneko ‘982 discloses wherein the processor is further configured to cause the display to display information concerning the ratio (p. 15, section 0164-p. 16, section 0166; a user is shown the profiles with reproducibility of 100%). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko and Katayama in view of Kumada (U.S. Publication 2001/0012396).

As to claim 6, Kaneko discloses an apparatus receiving a profile selection based on the determination result of the color-reproduction determining section, as noted in the rejection to claim 1. Kaneko does not disclose, but Kumada does disclose an apparatus wherein the processor is further configured to receive an instruction for downloading an output profile from an external server (p. 3, sections 0078-0080; a user selects a profile to map input scanner images to output monitor or printer images, and a demand is sent to a server to download the profile). The motivation for this is to efficiently implement a color management system in a network environment (p. 1, sections 0009-0011). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to receive an instruction for downloading an output profile from an external server in order to .
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Katayama and further in view of Fujio (U.S. Publication 2004/0257598). 

As to claim 8, Kaneko does not disclose, but Fujio does disclose an apparatus wherein the processor is further configured to receive an instruction for designating the database (p. 3, section 0029; p. 4, section 0037; a profile storage area for storing a database of profiles is designated, necessitating an instruction for doing so). The motivation for this is to store profiles for later retrieval. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Kaneko and Katayama to receive an instruction for designating the database in order to store profiles for later retrieval as taught by Fujio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on (571) 270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AARON M RICHER/Primary Examiner, Art Unit 2618